United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2516
                        ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                             Walter Deandre Sorrells,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 10, 2017
                             Filed: February 24, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Walter Sorrells appeals after he pleaded guilty to drug and money-laundering
charges, pursuant to a binding Federal Rule of Criminal Procedure 11(c)(1)(C) plea
agreement that contained an appeal waiver, and the district court1 imposed the
agreed-upon sentence, which was below the calculated Guidelines range. His counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), acknowledging the appeal waiver and raising issues related to Sorrells’s
conviction and sentence. Sorrells has not filed a supplemental brief.

       We conclude that the appeal waiver is enforceable and applicable to the issues
raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers). Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the waiver. Accordingly, we grant counsel’s motion, and we dismiss this
appeal.
                         ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                          -2-